United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
Hebbronville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Lomax, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1124
Issued: December 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 5, 2020 appellant, through counsel, filed a timely appeal from a January 10, 2020
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated April 5, 2019, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 8, 2016 appellant, then a 44-year-old border patrol agent, filed a traumatic injury
claim (Form CA-1) alleging that on June 7, 2016 he sustained neck, middle back, left shoulder,
and left elbow injuries when he tried to prevent a large printer on a cart he was moving from
falling. He did not stop work following the injury. OWCP accepted the claim for traumatic
symphysis rupture, cervical strain, cervical radiculopathy, left shoulder joint sprain, thoracic spine
ligaments sprain, left elbow tendon sprain, other specified disorders of left elbow tendon, cervical
spine sprain, and lumbar spine sprain. OWCP paid appellant wage-loss compensation on the
supplemental rolls beginning October 3, 2015 and on the periodic rolls beginning
December 11, 2016.
On July 12, 2018 OWCP referred appellant for a second opinion evaluation, together with
a statement of accepted facts (SOAF), list of questions, and medical evidence, to Dr. Douglas
Porter, a Board-certified orthopedic surgeon. In a July 19, 2018 report, Dr. Porter opined that all
of appellant’s accepted conditions due to the June 7, 2106 employment injury had resolved and
that no further medical treatment was necessary. He also indicated that appellant’s accepted
conditions of cervical strain and radiculopathy, thoracic sprain, and lumbar sprain had been
temporarily aggravated. Dr. Porter opined that appellant had permanent work restrictions due to
unrelated preexisting bilateral shoulder and left elbow conditions.
On August 17, 2018 OWCP issued a notice of proposed termination of compensation
finding that the weight of the medical evidence of record established that appellant no longer
suffered from any residuals or continuing disability from work stemming from his June 7, 2016
employment injury. It afforded him 30 days to submit additional evidence to refute the proposed
termination of benefits.
By decision dated September 19, 2018, OWCP finalized the termination of appellant’s
wage-loss compensation and medical benefits, effective September 20, 2018, based on Dr. Porter’s
opinion that his accepted conditions had resolved.
In a letter dated September 25, 2018, appellant, through counsel, requested a telephonic
hearing before a representative of OWCP’s Branch of Hearings and Review, which was held on
February 5, 2019.
By decision dated April 5, 2019, OWCP’s hearing representative affirmed the
September 19, 2018 termination decision.
On January 3, 2020 appellant, through counsel, requested reconsideration and submitted
an August 1, 2019 report from Dr. Kevin T. Smith, a Board-certified anesthesiologist, in support
of his request. Dr. Smith noted appellant’s history of injury, summarized diagnostic tests
reviewed, performed a physical examination, and diagnosed lumbar and cervical radiculopathy,

2

cervicalgia, cervical spondylosis, post-traumatic stress disorder, severe supraspinatus
tendinopathy tendinosis, multilevel degenerative mid and lower lumbar spine facet hypertrophy,
bilateral knee pain, moderate lateral epicondylitis, moderate C5-6 joint space narrowing,
patellofemoral joint chondromalacia, and right shoulder complex superior labral tear with tiny
adjacent paralabral cyst. He disagreed with the conclusion that the accepted employment
conditions had resolved without disability. Specifically, Dr. Smith disagreed with Dr. Porter’s
opinion that the June 7, 2016 employment injury caused a temporary rather than permanent
aggravation of preexisting conditions and that the accepted conditions had resolved without
residuals or disability.
By decision dated January 10, 2020, OWCP denied appellant’s request for reconsideration
of the merits of his claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant the review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6
When a timely application for reconsideration does not meet at least one of the above-noted
requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.7
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

3

Supra note 2 at § 8128(a).

4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.606(b)(3); see B.R., Docket No. 19-0372 (issued February 20, 2020).

7

Id. at 10.608

3

Appellant’s request for reconsideration did not show that OWCP erroneously applied or
interpreted a specific point of law, and he did not advance a new and relevant legal argument not
previously considered. Accordingly, appellant is not entitled to a review of the merits of his claim
based on the first and second above-noted requirements under section 10.606(b)(3).8
On reconsideration counsel submitted new medical evidence from Dr. Smith, which
addressed the relevant issue of whether appellant’s has continuing disability and the need for
medical treatment on or after the termination of his wage-loss compensation and medical benefits.
The Board finds that the findings and opinions expressed in Dr. Smith August 1, 2019
report constitutes relevant and pertinent new evidence not previously considered by OWCP. This
report directly addresses whether appellant has residuals or continuing disability following the
termination of his wage-loss compensation and medical benefits on or after September 20, 2018.9
Dr. Smith provided a supportive medical opinion in favor of appellant’s claim for continuing
wage-loss compensation and medical benefits, and is thus relevant and pertinent new evidence in
support of his claim. Appellant’s request for reconsideration therefore met one of the standards
for obtaining merit review of his case. Accordingly, the Board finds that he is entitled to a merit
review.
The Board will therefore set aside OWCP’s January 10, 2020 decision and remand the case
for an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

Id. at § 10.606(b)(3); see J.W., Docket No. 19-1795 (issued March 13, 2020).

9

The Board has held that, in support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof. A claimant need only submit relevant and
pertinent evidence not previously considered by OWCP. See J.W., id.; M.C., Docket No. 17-1983 (issued August 17,
2018); S.H., Docket No. 17-1101 (issued August 3, 2017); Helen E. Tschantz, 39 ECAB 1382 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: December 14, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

